                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

PHILLIP VELASQUEZ                                                                       PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:20-CV-P172-JHM

MIKE LEWIS                                                                            DEFENDANT


                           MEMORANDUM OPINION AND ORDER

         This is a pro se civil-rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, the Court will dismiss some claims and allow others to proceed.

                                                   I.

         Plaintiff was formerly incarcerated at the Hopkins County Jail (HCJ). He brings suit

against HCJ Jailer Mike Lewis in both his official and individual capacities.

         Plaintiff first complains about the conditions of confinement at HCJ. He alleges that his

cell had black mold; that he twice found fingernails on his food tray; and that the food workers

did not wear coverings over their facial hair. Plaintiff also claims that he was charged for certain

“supplies” even though he was indigent. Plaintiff further alleges that he was wrongfully placed

in “isolation” and denied a mattress and blanket for sixty days. Finally, Plaintiff seems to allege

that Defendant Lewis did not adequately address these issues in response to the grievances he

filed.

         As relief, Plaintiff seeks damages.

                                                  II.

         Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under
§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).



                                                   2
                                                III.

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Conditions-of-Confinement Claims

       “Extreme deprivations are required to make out a conditions-of-confinement claim”

under the Eighth Amendment. Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Not every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 955

(6th Cir. 1987). Rather, “prison officials must ensure that inmates receive adequate food,

clothing, shelter, and medical care, and must ‘take reasonable measures to guarantee the safety of

the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer,

468 U.S. 517, 526-27 (1984)).

               a. Black Mold

       Plaintiff’s conclusory allegation regarding the presence of black mold in his cell, with

only speculation of harm to his health, fails to state a claim upon relief may be granted. See, e.g.,

Lyons v. Wickersham, No. 2:12-CV-14353, 2012 U.S. Dist. LEXIS 178576, at *9 (E.D. Mich.

Dec. 18, 2012) (“The mere allegation of the presence of some mold does not create a condition

of ‘intolerable for prison confinement.’”) (quoting Rhodes v. Chapman, 452 U.S. 337, 348



                                                 3
(1981)); Voorhees v. Huber, No. 1:01CV-76-M, 2010 U.S. Dist. LEXIS 82102, at *6 (W.D. Ky.

Aug. 10, 2010) (finding that plaintiff’s speculation that his exposure to mold in his sleeping area

could endanger his health failed to state an Eighth Amendment claim).

       Thus, the Court will dismiss this claim for failure to state a claim upon which relief may

be granted.

                 b. Food-Related Claims

       Courts have consistently held that isolated incidents of foreign bodies, even rodents and

insects, in the food served to prisoners is not an Eighth Amendment violation. Tucker v. Rose,

955 F. Supp. 810, 815 (6th Cir. 1997) (citing Estelle v. Gamble, 429 U.S. 97 (1974)). Therefore,

Plaintiff’s claim that he found fingernails in his food on two occasions fails to state a claim upon

which relief may be granted. See also Smith v. Younger, No. 985482, 1999 U.S. App. LEXIS

20168, at *6 (6th Cir. Aug. 9, 1999) (affirming district court’s dismissal of Eighth

Amendment claim based on the presence of a worm in plaintiff’s peanut butter); Freeman v.

Trudell, 497 F. Supp. 481, 482 (E.D. Mich. 1980) (“An occasional incident of a foreign object

finding its way into the food, while regrettable, does not raise a question of constitutional

proportion.”).

       Courts have also dismissed claims based on the alleged failure of food service workers to

wear hair nets. See, e.g., Smith v. Long, No. 3:18-cv-00061, 2018 U.S. Dist. LEXIS 136392, at

*10-11 (M.D. Tenn. Aug. 13, 2018) (finding allegations that the plaintiff had been served food

containing hairs as a result of inmate food providers’ failure to wear beard nets failed to state an

Eighth Amendment claim). Tapp v. Dunlap, No. 1:17 CV 647, 2017 U.S. Dist. LEXIS 127948

(N.D. Ohio Aug. 11, 2017) (holding allegations that correction officers served food without




                                                  4
wearing hair nets or gloves did not rise to the level of the kind of extreme deprivation required to

state a constitutional claim).

       Thus, Plaintiff’s food-related claims will be dismissed for failure to state a claim upon

which relief may be granted.

       B. Improper Charges

       The Court next turns to Plaintiff’s allegations that he was improperly charged for certain

“supplies” even though he had been deemed indigent. The Court construes this as a claim

brought under the Due Process Clause of the Fourteenth Amendment. The Supreme Court has

held that where adequate remedies are provided by state law, the negligent or intentional loss or

destruction of personal property does not state a claim cognizable claim under the Fourteenth

Amendment. Hudson v. Palmer, 468 U.S. at 533; Parratt v. Taylor, 451 U.S. 527, 101

(1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986). In order to

assert a constitutional claim for the deprivation of property, a plaintiff must allege that the state

post-deprivation procedures are inadequate to remedy the deprivation. See Parratt v. Taylor,

451 U.S. at 543-44. The law of this Circuit is in accord. For example, in Vicory v. Walton,

721 F.2d 1062, 1066 (6th Cir. 1983), the court held that “in § 1983 damage suits claiming the

deprivation of a property interest without procedural due process of law, the plaintiff must plead

and prove that state remedies for redressing the wrong are inadequate.” The Sixth Circuit has

found that Kentucky’s statutory remedy for such losses is adequate within the meaning of

Parratt. See Wagner v. Higgins, 754 F.2d 186, 191-92 (6th Cir. 1985).

       In light of this jurisprudence, the Court will also dismiss this claim for failure to state a

claim upon which relief may be stated.




                                                   5
       C. Grievances

       With regard to Plaintiff’s allegation that Defendant Lewis failed to adequately respond to

his grievances, there is “no constitutionally protected due process interest in unfettered access to

a prison grievance procedure.” Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir.

2005). By the same token, a plaintiff cannot maintain a claim against a prison official based

solely on his or her denial of the plaintiff’s grievance. “The ‘denial of administrative grievances

or the failure to act’ by prison officials does not subject supervisors to liability under § 1983.”

Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999)). “The mere denial of a prisoner’s grievance states no claim of constitutional

dimension.” Alder v. Corr. Med. Servs., 73 F. App’x 839, 841 (6th Cir. 2003). A plaintiff’s

claim is against the subjects of his or her grievances, not those who merely decided whether to

grant or deny the grievances. See also Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir.

2004) (“Section 1983 liability may not be imposed simply because a defendant denied an

administrative grievance or failed to act based upon information contained in a grievance.”);

Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (same).

       Thus, this claim will also be dismissed for failure to state a claim upon which relief may

be granted.

       D. Placement in Isolation and Deprivation of Mattress and Blanket

       Upon consideration, the Court will allow Eighth Amendment and Fourteenth Amendment

claims to proceed against Jailer Lewis in his individual capacity based upon Plaintiff’s

allegations that he was wrongfully placed in “isolation” and denied a mattress and blanket for

sixty days. In allowing this claim to proceed, the Court passes no judgment upon their merit of

these claims or upon the ultimate outcome of this action.



                                                  6
       The Court will not allow Plaintiff’s official-capacity claim against Jailer Lewis to

proceed. “Official-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Plaintiff’s official-capacity claim against Jailer Lewis, therefore, is actually against Hopkins

County. See Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008).

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). “[A] municipality cannot be held liable solely because it

employs a tortfeasor -- or, in other words, a municipality cannot be held liable under § 1983 on

a respondeat superior theory.” Monell v. New York City Dep’t of Soc. Servs., 436 U.S. at

691; Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d

1342, 1345 (6th Cir. 1994). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts

of the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.’” City

of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S.

469, 479-80 (1986)). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

       Plaintiff does not allege that he was wrongfully placed in “isolation” and denied a

mattress and blanket for sixty days as a result of a policy or custom implemented or endorsed by



                                                  7
Hopkins County. Thus, Plaintiff’s official-capacity claim against Jailer Lewis will likewise be

dismissed for failure to state a claim upon relief may be granted.

                                                IV.

         For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s official-capacity

claim, and his claims based upon food service, improper charges, and grievances he filed are

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief

may be granted.

         The Court will enter a separate Service and Scheduling Order to govern the claims it has

allowed to proceed.

Date:   July 8, 2021




cc:     Plaintiff, pro se
        Defendant
        Hopkins County Attorney
4414.011




                                                 8
